Citation Nr: 0326959	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  98-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
cervical spondylosis, moderate, C4-5 and C5-6 (claimed as 
upper back and neck conditions).

2.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for headaches.

3.  Entitlement to service connection for right arm 
(shoulder) condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from June 1989 to December 
1996, with approximately seven years and eight months of 
prior, unverified service.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

In his July 1998 substantive appeal, the veteran requested a 
hearing before a traveling member of the Board of Veterans' 
Appeals (subsequently renamed a Veterans Law Judge (VLJ).  
Such a hearing is the veteran's right.  38 U.S.C.A. § 7107(b) 
(West 2002).

By letter of July 14, 2000, the RO informed the veteran of 
the long backlog in docketing in-person (travel board) 
hearings.  The letter advised the veteran that he could waive 
his right to the travel board hearing and have a hearing with 
a VLJ by videoconference in lieu.  See 38 C.F.R. § 7101(e) 
(West 2002).  On June 21, 2000, the RO received the veteran's 
election of the videoconference option.  At that time, the RO 
should have scheduled the videoconference hearing.

Notwithstanding that the veteran had waived his right to an 
in-person hearing, the RO notified the veteran by letter of 
December 22, 2000, that the current travel board docket was 
too crowded to afford him a hearing with a VLJ at the next 
planned sessions.  The letter offered him the choices of 
remaining on the waiting list until the next, as yet 
unscheduled, travel board session, having a hearing before a 
VLJ in Washington, D.C., or withdrawing his request for a 
hearing.  The letter took no note that the veteran had 
invoked the videoconference option at the cost of waiving his 
right to an in-person hearing.

The veteran responded January 11, 2001, withdrawing his 
request for a hearing.  He commented that he was being heard 
through the Decision Review Board, but there is no hearing 
transcript of record.  He had a DRO conference in November 
2000, which addressed the procedural status of his claims and 
planned evidentiary development.  The DRO did not take 
testimony nor did the conference otherwise serve the function 
of a hearing before a VLJ.  See 38 C.F.R. § 20.700 (2002).

In an October 2002 letter to the veteran, the RO summarized 
the procedural history of the veteran's claim, noting his 
selection of a videoconference hearing and his subsequent 
withdrawal of the request for a hearing with a VLJ.  The 
letter even noted his withdrawal of a request for a hearing 
as among options in the December 2000 letter that did not 
include videoconference or acknowledge his previous and fully 
effective request for a videoconference.

The December 22, 2000, letter was unnecessary in light of the 
veteran's already executed waiver of a travel board hearing.  
There was no need to inform him that there was no room on a 
docket from which he had already elected to exclude himself.  
The letter had the effect or appearance of misleading the 
veteran into forfeiting his right to due process.  
38 U.S.C.A. § 7101(b), (e) (West 2002).  In fact, his local 
representative seems to be under the impression that the 
veteran's request to personally appear before a member of the 
Board for either a travel board hearing or hearing by 
videoconference is still open as evidenced by his statement 
in April 2003.  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Verify the veteran's active service.

2.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  In providing 
notice consistent with VCAA and PVA, 
inform the veteran that he may waive the 
one-year time to respond.

3.  Clarify the veteran's position on 
whether he wants a hearing before a VLJ 
and, if necessary, schedule the veteran 
for a videoconference hearing or a travel 
board hearing according to his wishes.  
Ensure that he and his representative are 
provided with notice of the hearing.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




